11TH COURT OF APPEALS
                                       EASTLAND, TEXAS
                                           JUDGMENT


Andres Lee Schuman,                                        * From the 238th District
                                                             Court of Midland County,
                                                             Trial Court No. CR36483.

Vs. No. 11-12-00123-CR                                     * April 11, 2013

The State of Texas,                                        * Per Curiam Memorandum Opinion
                                                             (Panel consists of: Wright, C.J.,
                                                             McCall, J., and Willson, J.)

    This court has inspected the record in this cause and concludes that the appeal should be
dismissed. Therefore, in accordance with this court=s opinion, the appeal is dismissed.